DETAILED ACTION
Status of the Claims
	Claims 1, 4-6, 8-9, 11-16, 19, 32-34, 56 and 37 are pending in the instant application. Claims 12-15 and 32-34 have been withdrawn based upon Restriction/Election. Claims 1, 4-6, 8-9, 11, 16, 19, 36 and 37 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Priority
	The U.S. effective filing date has been determined to be 01/08/2016, the filing date of the U.S. Provisional Application No. 62/276,389.

Information Disclosure Statement
	The information disclosure statements submitted on 02/02/2021 was filed after the mailing date of the first office action on the merits, however, Applicants have indicated that the fee set forth in 37 C.F.R. 1.17(p) has been paid.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 4-6, 8-9, 11, 16, 19, 36 and 37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description rejection.
Scope of the Claimed Invention:
	Applicant claims an animal feed bolus, comprising: a first section, wherein the first section is a composition comprising a compressed pre-mix powder or a solidified or dried pre-mix paste or liquid and has a release time of less than one day; and a second section connected to the first section, wherein the second section is a composition comprising a different compressed pre-mix powder or a different solidified or dried pre-mix paste or liquid and has a release time of greater than 2 days; wherein: the first section has a different nutritional purpose and releases more quickly into the animal’s digestive tract than the second section; the animal feed bolus is tablet-shaped and suitable for oral administration to an animal; at least a portion of the surface area of the first section and the second section is available for digestion or diffusion when administered to the animal; the first section comprises vitamins C, vitamin E, optionally one or more aromatic extracts, or combinations thereof; and the second section comprises a nutrient selected from the group consisting of zinc, selenium, manganese, copper, iodide, and cobalt or salts thereof, oxides thereof, organic forms thereof, and any combination thereof (instant claim 1).
	The examiner raises a written description issue regarding the claimed release profile of the second portion. 
Disclosure of the Prior Art:
	The prior art discloses animal feed bolus formulations including release controlling chemicals such as polymers (see, e.g., KWAN: col. 2, lines 5-31), waxes (see, e.g., PORTER ‘763: p. 5, paragraphs 2-5; and GB-2408453-A: p. 13, claim 2), formulated as coatings (see, e.g., KWAN: col. 2, lines 11-12; PORTER ‘083: col. 2, lines 31-40), matrix/matrices (see, e.g., PORTER ‘763: p. 5, last paragraph; U.S. 4,732,764: paragraph bridging cols. 3-4), and/or osmotic pump (AYER: col. 7, lines 46-63). The examiner notes KWAN, PORTER ‘763, PORTER ‘083, are cited herein below.
Disclosure of the Instant Application:
	The examiner finds no disclosure of any specific ingredients such as a species of polymer or wax, or any guidance as to how Applicants Animal feed bolus achieves “a release time of greater than 2 days” (instant claim 1, lines 7-8). The disclosure does include an Example 1 including that: “The bolus included a section for quick-
Discussion:
	Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn to a genus, i.e., animal feed bolus formulations including a first quick-release portion and a second slow-release portion.
 	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
	An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 
	In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the claimed genus.  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1); and Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336 (Fed. Cir. 2010), especially Slip Op. at pp. 21-23 and 27-28).
	In the instant case the Applicants have claimed compositions of matter in the form of animal feed bolus dosage forms having a first portion that is a quick-release portion including Vitamin C, Vitamin E, among other actives, and a second slow-release portion including minerals such as zinc, among others, however, the Applicant has provided no guidance as to how to achieve a slow-release or any specific release profile such as disclosed in Figure 2 of the Drawings. 
	Applicants have argued that “It is well within the knowledge of a person having ordinary skill in the art to formulate sections having varying release times. […] The Application provides illustrative examples for formulating an animal feed bolus such that it has ‘a first composition that releases relatively quickly in an nd paragraph). And further that “Moreover, the present invention lies in the provision of an animal feed bolus having different sections made up of different compositions having different release times relative to one another.” (p. 7, last paragraph).
	In response the examiner sees no chemical constituents suitable achieving quick-release and slow-release, and finds no guidance provided by the Applicants to any chemical constituents suitable achieving quick-release and slow-release. Accordingly, the claims are properly rejected as failing to comply with the written description requirement. 

	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 4-6, 8-9, 11, 16, 19, 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an embodiment within the scope of instant claim 1, does not reasonably provide enablement for the disclosed embodiment within the scope of instant claim 1, specifically Example 1:

    PNG
    media_image1.png
    466
    745
    media_image1.png
    Greyscale
.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Scope of the Claimed Invention:
	Claim 1 is discussed above. 
Disclosure of the Prior Art:
	The disclosure of the prior art is discussed above and incorporated herein by reference.
Disclosure of the Instant Application:
	The disclosure of the instant specification is disclosed above and incorporated herein by reference.
Discussion:
	Applicants have provided a specific example of the claimed Animal Feed Bolus including a first section and a second section wherein the first section has a different nutritional purpose and releases more quickly into the animal’s digestive tract than the second section, specifically Example 1, however, no constituent ingredients capable of achieving a quick-release or a slow-release are disclosed in the Example such that the quantity of experimentation needed to reproduce Applicants Example would have been an undue level of experimentation.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 4-6, 8-9, 11, 16, 19, 36 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the element that renders the first section a quick-release composition (instant claim 1, line 2) and the element that renders the second section a slow-release composition (instant claim 1, lines 4-5).
	Claim 1 is rejected as being indefinite because the claim recites “the first section […] has a release time of less than one day” (lines 2-4) and “the second section […] has a release time of greater than 2 days” (lines 5-8). It is unclear what “a release time” in the context of the claims is limited to and is considered to have multiple plausible interpretations such that the metes and bounds of the claim is unclear. For example, “a release time” could be interpreted as the point at which release of the actives (e.g. vitamin C & vitamin E) begins, or alternatively, “a release time” could be interpreted as the point at which release of the actives is complete, or alternatively a mid-point such as when most of the actives have been released. Appropriate clarification is required. Claims 4-6, 8-9, 11, 6, 19, 36 and 37 inherit the subject matter of claim 1 and are therefore rejected for the same reason.
	Applicant is referred to Ex parte Miyazaki (BPAI 11/19/2008) (Horner, APJ) (precedential).  A five member expanded panel of the Board held that "if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring applicant to more precisely define the metes and bounds of the claimed Miyazaki, slip op. at 11-12.
	Claims 8 and 9 are rejected as depending from cancelled claim 2 which renders those claims indefinite as it is unclear on which claim Applicants intend the claim(s) to depend. Appropriate clarification is required. For purposes of examination herein, claims 8 and 9 are being read to depend from independent claim 1.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 1 has been amended to require, in part, “the first section comprises vitamin C, vitamin E, optionally one or more aromatic extracts, or combinations .
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4-6, 8-9, 16 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over KWAN (US 5,110,598; published August, 1993) in view of REBHAN (US 5,567,452; published October, 1996); Yang et al. ("Role of antioxidant vitamins and trace elements in mastitis in dairy cows," 2015; Journal of Advanced Veterinary and Animal Research, Vol. 2, No. 1, pp. 1-9) and EDGREN (US 6,797,283; published September, 2004).
Applicants Claims
	Applicant claims an animal feed bolus, comprising: a first section, wherein the first section is a composition comprising a compressed pre-mix powder or a solidified or dried pre-mix paste or liquid and has a release time of less than one day; and a second section connected to the first section, wherein the second section is a composition comprising a different compressed pre-mix powder or a different and has a release time of greater than 2 days; wherein: the first section has a different nutritional purpose and releases more quickly into the animal’s digestive tract than the second section; the animal feed bolus is tablet-shaped and suitable for oral administration to an animal; at least a portion of the surface area of the first section and the second section is available for digestion or diffusion when administered to the animal; the first section comprises vitamins C, vitamin E, optionally one or more aromatic extracts, or combinations thereof; and the second section comprises a nutrient selected from the group consisting of zinc, selenium, manganese, copper, iodide, and cobalt or salts thereof, oxides thereof, organic forms thereof, and any combination thereof (instant claim 1).

Elected Species: Applicants have elected the following species in the reply filed 05/22/2020: (a) Animal bolus formulation with specificity to  the portion of the bolus in the first section, is about 50 wt% of the bolus.

Claim interpretation: The claim term “animal”  (instant claim 1, line 1) is given the plain meaning of those species encompassed by the Kingdom Animalia. The claim term “feed” (instant claim 1, line 1) is being read as delivered to the animal through the digestive system (i.e. orally or through a rumen fistula).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
	KWAN teaches a veterinary delayed release which remains in the rumeno-reticular sac of an animal over an extended period of time and in which the therapeutically active substance has a predictable and delayed release pattern (see whole document). KWAN teaches their veterinary dosage form can deliver three or more doses of a medicament intermittently at a present time interval in the rumen from a single oral administration (col. 1, lines 50-55). KWAN teaches “FIGS. 5 and 6 represent a modification of the dosage form of FIG. 1 wherein two boluses are joined together in a layered configuration. The double bolus 40 has an upper bolus 42 joined to a lower bolus 44 by adhesive 46. The upper bolus 42 has a cylindrical body portion 48, a planar top 50 and bottom 52 and rounded edges 54. The upper bolus contains a medicament layer 58 and a weighted layer 60. The bolus has an outer polymeric coating 56. The lower bolus 44 has a cylindrical body portion 62 a planar top 64 and bottom 66 and rounded edges 68. The lower bolus has a medicament layer 72 and a weighted layer 74. A polymeric coating 70 having different release characteristics than the coating of the upper bolus surrounds the lower bolus. The different coatings permits each bolus to release the medicament


    PNG
    media_image2.png
    533
    313
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    644
    437
    media_image3.png
    Greyscale



(instant claim 1, a first section 42 and a second section 44). KWAN discloses the release profile for the dual-bolus of Figures 5 & 6 in Figure 8:

    PNG
    media_image4.png
    445
    404
    media_image4.png
    Greyscale

(instant claim 1, “wherein the first section has a different composition and release rate than the second section”). Additionally, KWAN teaches that “The time it takes to release the therapeutically active substance in the separate boluses is dependent on the polymer coating, thickness of the coating and the amount of disintegrant in the formulation.” [emphasis added](col. 2, lines 5-10) (instant claim 1, “wherein the first section has a different composition and release rate than the second section”). KWAN further discloses that “A dosage form having an immediate release of the medicament together with intermittent delayed release characteristics is demonstrated in FIGS. 9 and 10.” [emphasis added] (col. 5, lines 9-11)(instant claim 1, “wherein the first section is a quick-release composition” and “wherein the second section is a slow-release section”). KWAN teaches that “Multilayer rotary 

    PNG
    media_image5.png
    354
    668
    media_image5.png
    Greyscale

(instant claims 3-6, “wherein the first section has a release time of less than 1 hour,” and instant claims 8-9, “wherein the second section has a release time greater than 15 days”).
	KWAN teaches that “The therapeutically active substance may be any medicament or growth promotant which one desires to administer to ruminants such as cattle sheep or goats in a controlled delayed release pattern.” (col. 2, lines 44-
Ascertaining the differences between
the prior art and the claims at issue
	The difference between the rejected claims and the teachings of KWAN is that KWAN does not expressly teach the inclusion of vitamins or minerals, however, REBHAN teaches a mineral supplement with vitamins for ruminant animals (see whole document), and particularly that “Ruminant animal mineral supplements with vitamins are fed to dairy animals to increase milk production.” (col. 1, lines 10-15). REBHAN teaches that “Vitamins A, D and E are the most desirable vitamins to use in ruminant animal mineral supplements.” (col. 1, lines 19-20) (instant claims  1 and 16).
	Regarding the inclusion of Vitamin C (ascorbic acid), the examiner finds two reasons to include ascorbic acid in the veterinary dosage forms of KWAN: (1) while Vitamin C can by synthesized in the body of most mammals except primates (including humans) and guinea pigs, in some circumstances ruminant mammals can benefit from Vitamin C supplementation and (2) the inclusion of Vitamin C would have acted as an antioxidant for the other actives in the dosage form. 
	Regarding (1), Yang et al. teaches the role of antioxidant vitamins and trace minerals in mastitis in dairy cows (see whole document), and particularly that “The 
	Regarding (2), EDGREN teaches gastric retention dosage forms primarily for humans but expressly including other animals such as sheep, goats, cattle (see whole document, particularly title, abstract, col. 22, lines 44-45 & 62-63). EDGREN teaches that “The dosage form may contain an antioxidant to slow or effectively stop the rate of any autoxidizable material present in the dosage form. Representative 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an intermittent release ruminant bolus dosage form which remains in the rumeno-reticular sac of an ruminant animal over an extended period of time, wherein said ruminant bolus includes a therapeutically active substance that has a predictable and delayed release pattern, said bolus intermittent release dosage form having an immediate release of the medicament together with intermittent delayed release characteristics, as taught by KWAN, and further to include, as therapeutically active substance, suitable minerals and vitamins for administration to dairy animals for to increase milk production, as suggested by REBHAN in order to more effectively administer the suitable minerals and vitamins to dairy animals and to increase milk production; and to include Vitamin C as nutritional benefit (i.e. ruminant active ingredient), as suggested by Yang et al., or as an antioxidant as suggested by EDGREN.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KWAN  in view of REBHAN; Yang et al. and EDGREN, as applied to claims 1, 4-6, 8-9, 16 and 36 above, and further in view of PORTER ‘083 (US 5,869,083; published February, 1999) and AYER (US 5,240,713; published August, 1993). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	KWAN teaches a veterinary delayed release which remains in the rumeno-reticular sac of an animal over an extended period of time and in which the therapeutically active substance has a predictable and delayed release pattern, as discussed above and incorporated herein by reference.
Ascertaining the differences between
the prior art and the claims at issue

	PORTER ‘083 teaches the inclusion of vitamins (col. 2, line 51, claim 15), however, PORTER ‘083 does not teach the suitable Vitamin species. PORTER ‘083 teaches that “The two bodies can be bound together in a variety of ways, for example by moulding the first body formed of a dissolving and/or dispersing binding substance around the rosin body, or vice versa, by fixing the two bodies together end to end with a soluble or disassembling binding tape, or fixing the two bodies end to end in a cardboard or like disintegrating or dissolving connecting tube.” (col. 2, lines 55-61). PORTER ‘083 does not expressly teach that the two bodies are of the same mass (i.e. 50 wt. % in each of the two), however, the Examples 1 and 2 each include about 35 grams of listed ingredients, each combination of ingredients being different (Example 1: 15 g sugar and 20 g copper oxide particles = 35 g; Example 2: 25 g copper rods, 6 g powdered salt, 0.2 g cereal flour, 0.1 g pectin and 2 g gum arabic = 33.3 g; Example 3: 25 g copper particulate, 12 g powdered salt, 0.2 g cereal flour, 0.1 g pectin = 37.3 g; and Example 4: 25 g copper particulate, 4 g powdered salt, 0.2 g cereal flour, 0.1 g pectin = 29.3 g). Thus, following the instructions of PORTER ‘083 of “fixing the two bodies together” to form a single unit bolus dosage form, the 
	AYERS teaches Example 1 including the beneficial agent lysocellin for livestock, the formulation including five equal tablets one inserted into the dosage form (i.e. comprising a first section and a second section). The five equal tablets one inserted into the dosage form resulting in a single unit bolus dosage form, the sections being equal in weight and take as a first section and a second section would have each included about 20 wt.% of the single unit bolus dosage form. AYERS teaches that “While two layers of the second formulation are illustrated, the number of layers or formulations is not critical an may be any number.” (col. 4, lines, 14-16). It would have been prima facie obvious to include a single delayed release second layer with the first layer immediate release layer in order to provide a single dosage from for immediate delivery of a first beneficial agent and delayed/sustained delivery of a second beneficial agent, each layer being equal in weight (instant claim 11).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an intermittent release ruminant bolus dosage form, as discussed above and taught by KWAN, and 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 19 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over KWAN  in view of REBHAN; Yang et al. and EDGREN, as applied to claims 1, 4-6, 8-9, 16 and 36 above, and further in view of  Giannenas et al. (“Effects of essential oils on milk production, milk composition, and rumen microbiota in Chios dairy ewes,” 2011; American Dairy Science Assn., Journal of Dairy Science, Vol. 94, No. 11, pp. 5569-5577) and Benchaar et al. (“Essential oils and opportunities to mitigate enteric methane emissions from ruminants,” 2011; ELSEVIER, Animal Feed Science and Technology, Vol. 166-167, pp. 338-355).
Applicants Claims
	Applicant claims an animal feed bolus, as discussed above. Applicant further claims the bolus second section includes one or more aromatic extracts.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	KWAN discloses a veterinary delayed release which remains in the rumeno-reticular sac of an animal over an extended period of time and in which the therapeutically active substance has a predictable and delayed release pattern, as discussed above and incorporated herein by reference.
	KWAN teaches that “The therapeutically active substance may be any medicament or growth promotant which one desires to administer to ruminants such 
Ascertaining the differences between
the prior art and the claims at issue
	The difference between the rejected claims and the teachings of KWAN/REBHAN is that KWAN/REBHAN does not expressly teach the inclusion of one or more aromatic extracts in the first section (instant claim 37) or in the second section (instant claim 19).
	Giannenas et al. teaches the administration of essential oils (EO) to ewes (dairy sheep), and that “Results showed that inclusion of EO increased milk production per ewe, the effect being dose dependent […]” And that “the inclusion of EO did not affect milk composition […]” (abstract, lines 21-28). Giannenas et al. teaches that “The diets of the other groups were supplemented with EO (Crina Ruminants, DSM Nutritional Products, Basel Switzerland) at 50, 100, and 150 
	Benchaar et al. teaches that “The well documented antimicrobial activity of essential oils has prompted interest in whether these bioactive compounds can be used to selectively inhibit rumen methanogenesis. A number of studies have recently evaluated the ability of essential oils to reduce enteric CH4 production. Most studies conducted have been in vitro and short term. Essential oils derived from thyme, oregano, cinnamon, garlic, horse radish, rhubarb and frangula have decreased CH4 production in vitro in a dose dependent manner. […] Based on available results, it appears that some essential oils (e.g., garlic and its derivatives and cinnamon) reduce CH4 production in vitro. However, there is a need for in vivo investigation to determine whether these compounds can be used successfully to inhibit rumen methanogenesis.” (abstract, lines 1-6 and 15-18). Benchaar et al. teaches the definition of essential oils (p. 339, §2) including the components of a sample of Oreganum vulgare ssp. hirtuma essential oil (p. 340, Table 1). Benchaar et al. teaches the antibacterial properties of essential oils (p. 342, §2.3), and specifically the effects of some essential oil species on methane production (p. 343, §§3.1 to 3.9). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an intermittent release ruminant bolus dosage form, as discussed above and taught by KWAN, and further to include, as therapeutically active substance, suitable minerals and vitamins for administration to dairy animals for to increase milk production, as suggested by REBHAN in order to more effectively administer the suitable minerals and vitamins to dairy animals and to increase milk production, including Vitamin C as nutritional benefit (i.e. ruminant active ingredient), as suggested by Yang et al., or as an antioxidant as suggested by EDGREN, and further to include an essential oil component such as Crina® Ruminants (thymol, eugenol, vanillin, guaiacol, and limonene mixture) to increase milk production, as suggested by Giannenas et al., and/or essential oils such as garlic and its derivatives and cinnamon for reduction of methane production, as suggested by Benchaar et al., in order to provide a multi-functional bolus formulation.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
.
	Claims 1, 4-6, 8-9, 16 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over PORTER ‘763 (WO 2002/089763; published November, 2002; of record as cited by Applicants on the IDS dated 02/02/2021) in view of Yang et al. ("Role of antioxidant vitamins and trace elements in mastitis in dairy cows," 2015; Journal of Advanced Veterinary and Animal Research, Vol. 2, No. 1, pp. 1-9) and EDGREN (US 6,797,283; published September, 2004).
Applicants Claims
	Applicant claims an animal feed bolus, as discussed above.
Elected Species: Applicants have elected the following species in the reply filed 05/22/2020: (a) Animal bolus formulation with specificity to  the portion of the bolus in the first section, is about 50 wt% of the bolus.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	PORTER ‘763 teaches intraruminal bolus for pulse release comprising inert wax discs stacked one upon another, whereby the bolus wears away from one end, the active material is released in pulses at regular intervals (see whole document). PORTER ‘763 teaches that layered boluses which containing an active drug released 
	PORTER ‘763 teaches “It is apparent that, by variation of the diameter and thickness of the segments and pellets, most desirably within the aforesaid ranges, and also by alteration of the composition of the segments, the intervals between the successive releases of the serial pulses can be controlled, in practice to any period from a few days up to a few months.” (instant claims 7-9). PORTER ‘763 teaches that “Whilst the invention is not limited thereto, beneficial substances which may be included in the discs, preferably wax discs, are trace elements, such as salts of iodine, cobalt, selenium or copper, water soluble vitamins such as vitamin B12, oily substances such as vitamins A, D3 or E, or oils for bloat control in ruminants, such as peanut or Soya oil.” (paragraph bridging pp. 4-5) (instant claim 1, “the first 
	PORTER ‘763 teaches the segments include a wax that may be solid at room temperature and sticky at rumen temperature (39 °C), is mixed with a densifier such as powdered zinc, manganese, copper, copper oxide or iron, to which one or more beneficial substances may be added, and are formed into discs, at least some having a depression in one face, preferably in the centre thereof, pellets containing one or more active material to be released in serial pulses are located in the depressions, and the discs are stacked as aforesaid. PORTER ‘763 further teaches that the discs may be produced by heating the mixture, filling into moulds and cooling (p. 3, last paragraph)(instant claim 1, “solidified or dried pre-mix paste or liquid”). PORTER ‘763 teaches the melting point of the waxes is ideally from 55-65 °C (p. 5, 2nd paragraph).
	PORTER ‘763 teaches the “pellets located on the bolus axis, the discs or segments have, especially for cattle a diameter in the range 10 to 30mm and preferably 14 to 25mm, and have, especially for sheep, a diameter in the range 4 to 20mm, preferably 6 to 17mm and ideally 8 to 14mm. The thickness (axial length) of the segments is, especially for cattle, preferably in the range 4 to 30mm, more preferably 8 to 20mm, and especially for sheep, preferably in the range 3 to 20mm, more preferably 5 to 15mm.” (instant claim 1, “the animal bolus is tablet shaped and 
	PORTER ‘763 teaches the inclusion of excipients such as inert carriers, binders and release agents for the active material to be released in pulses (p. 5, 3rd paragraph). PORTER ‘763 teaches the actives may be released in pulses or continuously, for example hormones or antibiotics are suitably released in pulses whereas selenium or vitamin B12 may be released continuously (p. 6, paragraphs 1-2). PORTER ‘763 teaches the section or sections of the bolus may be encased in a coating such as a wax (e.g. carnauba or candelilla wax) or polymer (e.g. a polyester) (p. 6, paragraphs 4-5).
	PORTER ‘763 teaches an example of a segmented bolus includes a rapidly released segment, to be exposed and broken down before all other segments, for example, rods of oxidized copper in a matrix of sodium chloride and starch maize (p. 6, § Stage 6). PORTER ‘763 teaches a bolus including that “The first pellet, lying at the exposed surface, released entirely within 5 minute.” (p. 12, §Testing, item 1(a)) (instant claim 1, “the first section is a quick-release section” and “at least a portion of the surface area of the first section and second section is available for digestion or diffusion when administered to the animal”; instant claims 3-6). 
	PORTER ‘763 teaches that “It is apparent that, by variation of the diameter and thickness of the segments and pellets, most desirably within the aforesaid ranges, and also by alteration of the composition of the segments, the intervals between the successive releases of the serial pulses can be controlled, in practice to any period from a few days up to a few months.” (p. 4, 4th paragraph)(instant claims 8-9).
Ascertaining the differences between
the prior art and the claims at issue
	The difference between the rejected claims and the teachings of PORTER ‘763 is that PORTER ‘763 does not expressly teach (1) a specific embodiment within the scope of the rejected claims, or (2) the inclusion of Vitamin C (ascorbic acid).
 	Regarding (1), PORTER ‘763 clearly teaches that “The experiments show that the release intervals can be altered by varying the segment diameter, and composition.”  (p. 14, lines 3-4).
	Regarding the inclusion of Vitamin C (ascorbic acid), the examiner finds two reasons to include ascorbic acid in the intraruminal bolus dosage forms of PORTER: (1) while Vitamin C can by synthesized in the body of most mammals except primates (including humans) and guinea pigs, in some circumstances ruminant 
	Regarding (1), Yang et al. teaches the role of antioxidant vitamins and trace minerals in mastitis in dairy cows (see whole document), and particularly that “The cows suffering from mastitis have lower concentrations of vitamin C in their milk and plasma. The severity of clinical signs is related with magnitude of the decrease in concentrations. Ascorbic acid scavenges aqueous reactive oxygen species by rapid electron transfer, thus inhibiting lipid peroxidation, and represents one of the important antioxidant defenses against oxidative damage. In bovine mastitis, it has been identified as oxidative stress biomarkers. The number of the leukocytes per milliliter blood was correlated positively with VC content of plasma. Decreased concentration of ascorbic acid has been recorded from mastitis milk of cows. Many studies had been reported that its milk concentration significantly decreased in acute mastitis and SCM especially when the condition is accompanied by an increase in the levels of lipid hydroperoxide in erythrocytes.” (p. 4, col. 1, last paragraph through col. 1, first paragraph). Yang et al. concludes that: “ The supplementation of mastitic dairy cows with antioxidant vitamins as vitamin A, C, E and β-carotene, and antioxidant minerals as selenium, Zinc and copper is very important to help the animal recover early.” (p. 6, col. 1, §Conclusion, lines 6-10).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a ruminant bolus formulation including a rapid-release portion and a slow-release portion, each portion including different active ingredients such as the rapid-release portion including ingredients suitable for immediate release and the slow-release portion including ingredients suitable for slow release, to a ruminant animal such as cattle or sheep in order to treat a disease condition and/or enhance the animal’s health condition, as suggested by PORTER ‘763; and to include Vitamin C as nutritional benefit (i.e. ruminant active ingredient), as suggested by Yang et al., or as an antioxidant as suggested by EDGREN.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over PORTER ‘763; Yang et al. and EDGREN, as applied to claims 1, 4-6, 8-9, 16 and 36 above, and further in view of PORTER ‘083 (US 5,869,083; published February, 1999) and AYER (US 5,240,713; published August, 1993).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	PORTER ‘763 teaches intraruminal bolus for pulse release comprising inert wax discs stacked one upon another, whereby the bolus wears away from one end, the active material is released in pulses at regular intervals, as discussed above and incorporated herein by reference.
Ascertaining the differences between
the prior art and the claims at issue
	The difference between the rejected claims and the teachings of PORTER ‘763 is that PORTER ‘763 does not expressly teach the weight percentage of the first rapid-release portion comprises about 50 wt% of the bolus in relation to the total bolus weight (instant claim 11).
	PORTER ‘083 teaches the inclusion of vitamins (col. 2, line 51, claim 15), however, PORTER ‘083 does not teach the suitable Vitamin species. PORTER ‘083 teaches that “The two bodies can be bound together in a variety of ways, for example by moulding the first body formed of a dissolving and/or dispersing binding substance around the rosin body, or vice versa, by fixing the two bodies together end to end with a soluble or disassembling binding tape, or fixing the two bodies end to end in a cardboard or like disintegrating or dissolving connecting tube.” (col. 2, lines 55-61). PORTER ‘083 does not expressly teach that the two bodies are of the same mass (i.e. 50 wt. % in each of the two), however, the Examples 1 and 2 each include about 35 grams of listed ingredients, each combination of ingredients being different (Example 1: 15 g sugar and 20 g copper oxide particles = 35 g; Example 2: 25 g copper rods, 6 g powdered salt, 0.2 g cereal flour, 0.1 g pectin and 2 g gum arabic = 33.3 g; Example 3: 25 g copper particulate, 12 g powdered salt, 0.2 g cereal flour, 0.1 g pectin = 37.3 g; and Example 4: 25 g copper particulate, 4 g powdered salt, 0.2 g cereal flour, 0.1 g pectin = 29.3 g). Thus, following the instructions of PORTER 
	AYERS teaches Example 1 including the beneficial agent lysocellin for livestock, the formulation including five equal tablets one inserted into the dosage form (i.e. comprising a first section and a second section). The five equal tablets one inserted into the dosage form resulting in a single unit bolus dosage form, the sections being equal in weight and take as a first section and a second section would have each included about 20 wt.% of the single unit bolus dosage form. AYERS teaches that “While two layers of the second formulation are illustrated, the number of layers or formulations is not critical an may be any number.” (col. 4, lines, 14-16). It would have been prima facie obvious to include a single delayed release second layer with the first layer immediate release layer in order to provide a single dosage from for immediate delivery of a first beneficial agent and delayed/sustained delivery of a second beneficial agent, each layer being equal in weight (instant claim 11).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a ruminant bolus 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 19 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over PORTER ‘763; Yang et al. and EDGREN, as applied to claims 1, 4-6, 8-9, 16 and 36 above, and further in view of  Giannenas et al. (“Effects of essential oils on milk production, milk composition, and rumen microbiota in Chios dairy ewes,” 2011; American Dairy Science Assn., Journal of Dairy Science, Vol. 94, No. 11, pp. 5569-5577) and Benchaar et al. (“Essential oils and opportunities to mitigate enteric methane emissions from ruminants,” 2011; ELSEVIER, Animal Feed Science and Technology, Vol. 166-167, pp. 338-355).
Applicants Claims
	Applicant claims an animal feed bolus, as discussed above. Applicant further claims the bolus second section includes one or more aromatic extracts.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	PORTER ‘763 teaches intraruminal bolus for pulse release comprising inert wax discs stacked one upon another, whereby the bolus wears away from one end, the active material is released in pulses at regular intervals, as discussed above and incorporated herein by reference.
Ascertaining the differences between
the prior art and the claims at issue
	The difference between the rejected claims and the teachings of PORTER ‘763 is that PORTER ‘763 does not expressly teach the second slow-release portion comprises one or more aromatic extracts (instant claim 19).

	Benchaar et al. teaches that “The well documented antimicrobial activity of essential oils has prompted interest in whether these bioactive compounds can be used to selectively inhibit rumen methanogenesis. A number of studies have recently evaluated the ability of essential oils to reduce enteric CH4 production. Most studies conducted have been in vitro and short term. Essential oils derived from thyme, oregano, cinnamon, garlic, horse radish, rhubarb and frangula have decreased CH4 production in vitro in a dose dependent manner. […] Based on available results, it appears that some essential oils (e.g., garlic and its derivatives and cinnamon) reduce CH4 production in vitro. However, there is a need for in vivo investigation to determine whether these compounds can be used successfully to inhibit rumen methanogenesis.” (abstract, lines 1-6 and 15-18). Benchaar et al. teaches the Oreganum vulgare ssp. hirtuma essential oil (p. 340, Table 1). Benchaar et al. teaches the antibacterial properties of essential oils (p. 342, §2.3), and specifically the effects of some essential oil species on methane production (p. 343, §§3.1 to 3.9). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a ruminant bolus formulation including a rapid-release portion and a slow-release portion, as discussed above and taught by PORTER ‘763, and including Vitamin C as nutritional benefit (i.e. ruminant active ingredient), as suggested by Yang et al., or as an antioxidant as suggested by EDGREN, and further to include an essential oil component such as Crina® Ruminants (thymol, eugenol, vanillin, guaiacol, and limonene mixture) to increase milk production, as suggested by Giannenas et al., and/or essential oils such as garlic and its derivatives and cinnamon for reduction of methane production, as suggested by Benchaar et al., in order to provide a multi-functional bolus formulation.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
	Applicants argue that KWAN teaches identical release profiles to deliver identical effective medicaments (p. 9, last two paragraphs). 
	In response the examiner argues that it would have been within the ordinary skill in the art to understand the dietary needs of cows for example REBHAN teaches that: “Ruminant animal mineral supplements with vitamins are fed to dairy animals to increase milk production. Mineral supplements are generally fed to ruminant animals either on a free choice basis (hand-fed or separately apportioned to each animal), in a grain mix (mixed with the grain portion of an animal's rations), or in a total mix containing both grain and roughage portions (hay and silage).” (col. 1, lines 10-18). Yang et al. teaches that “Vitamins and minerals have long been recognized as antioxidants in animal health and production.” (p. 1, col. 2, 2nd paragraph), and 
	KWAN teaches that: “A major problem associated with the use of boluses in animals is the frequency that the boluses must be administered and the increase labor required to continually administer these boluses to the animal. Further, most ruminants such as cattle, sheep or goats are grazing animals which are prone to wander over vast areas of land for an extended period of time. thus making repeat administration of these boluses to the animals extremely difficult and economically unfeasible.” (col. 1, lines 41-49).  It would have been prima facie obvious to include beneficial Vitamins and minerals in the dosage form of KWAN for ruminants such as cattle, and it would have been within the ordinary level of skill in the art to include the appropriate ruminant benefit agents (e.g. Vitamins/minerals) for release during the desired period (e.g. during calving, lactation, recovery, etc.). 
	KWAN specifically teaches that: “The dosage form in accordance with this invention comprises a polymeric coated bolus containing a therapeutically active substance combined with excipients and a disintegrant in one section and a separate weighted section which contains a material dense and heavy enough to permit the bolus to lodge in the rumeno-reticular sac of an animal. In a preferred embodiment. the composition comprises multi-bolus units as described above. arranged in a layered configuration. Each bolus is joined together with a water soluble adhesive. 
	Applicants further argue that “the Examiner fails to and does not attempt to show any such evidence in Kwan or Rebhan supporting any alleged motivation to arrive at the claimed dual-release bolus. Thus, the Examiner’s unsupported assertions are speculative and predicated on its own conjecture absent any evidence in the cited references.” (p. 10, lines 20-23). And that: “the Examiner’s alleged modification would contravene the purpose of Kwan as the claimed bolus would not provide Kwan’s required repeat, intermittent doses of identical effective medicament to the ruminant. This is underscored by the working examples of Kwan which show identical medicament formulations for its boluses (Ex. 1, Ingredients A and B) each having varied polymer coating materials to control release and related figures. […] Even assuming arguendo that a POSA could have included the vitamins disclosed in Rebhan, Kwan at best requires identical bolus formulations to achieve the repeated, intermittent dosing of an effective amount of said vitamins to the animal.” (paragraph bridging p. 10-11).

	Applicants argue that “Porter’763 neither teaches nor suggests a first section that is “a compressed pre-mix powder or a solidified or dried pre-mix paste or liquid” and a second section that is “a different compressed pre-mix powder or a different solidified or dried pre-mix paste or liquid” (emphasis added). In contrast, Porter’ 763 teaches a bolus that is made up of a plurality of wax discs enveloping a pellet of active material and stacked to form the bolus, where the stacked wax discs with 
	In response the examiner argues that PORTER ‘763 clearly teaches their bolus includes a plurality of discs (also referred as segments) which contain one or more active ingredients, and that preferably of each disc, is a circumscribed depression in which lies a pellet containing an active material or materials to be released in serial pulses (p. 3, 2nd paragraph; paragraph bridging pp. 4-5). Where the pellet in characterized as a tablet (p. 5, 3rd paragraph) and the wax discs are waxes, meaning fats or oils which are solid at ambient temperature (p. 5, 2nd paragraph). Furthermore, it is clearly implicit that both the pellets and discs are premixed to form the bolus prior to administration.
	Applicants further argue that Porter ‘763 does not teach the claimed feature “at least a portion of the surface of the first section and the second section is available for digestion or diffusion when administered to the animal.” which applicants contend requires that “the claimed animal feed bolus has sections that are simultaneously available upon administration to an animal.” (p. 12, last two paragraphs).
	In response the examiner argues that the limitation “at least a portion of the surface of the first section and the second section is available for digestion or diffusion when administered to the animal.” is clearly met by PORTER ‘763 as the th paragraph, respectively). To be clear in the record, the examiner is not reading said limitation to require simultaneous release from the first and second portion of the bolus as “at least a portion of the surface area […] available for digestion” says nothing about the release profile.
	Applicant further argues that “a POSA following Porter‘763 would not find any teaching, suggestion, motivation, or reasoning to select and arrange Porter’763’s bolus of stacked wax discs to arrive at the claimed dual release bolus. Such conclusory statements not only lack the requisite support required to establish a prima facie case of obviousness, it is improper.” (p. 13, 2nd paragraph).
	In response the examiner argues that PORTER ‘763 clearly teaches that “Ruminant animals, particularly when grazed, may require administration of certain substances, beneficial nutritionally or medicinally, for instance micronutrients or anthelmintics. Due to the difficulty and inconvenience of feeding supplements and administering beneficial substances to grazing animals, particularly under extensive hill or range conditions, the practice is commonly employed of administering 
	The examiner acknowledges applicants request for rejoinder of withdrawn method claims which will be considered for rejoinder if amended along with examined claims, as per Applicant’s latest response.
Conclusion
	Claims 1, 4-6, 8-9, 11, 16, 19, 36 and 37 are pending and have been examined on the merits. Claims 1, 4-6, 8-9, 11, 16, 19, 36 and 37 rejected under 35 U.S.C. 112(a) (Written Description); Claims 1, 4-6, 8-9, 11, 16, 19, 36 and 37 are rejected under 35 U.S.C. 112(a) (Scope of Enablement); Claims 1, 4-6, 8-9, 11, 16, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/Primary Examiner, Art Unit 1619